Citation Nr: 0010491	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
April 1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Fort Harrison, Montana.

This case was before the Board in August 1998.  After 
adjudicating other issues then pending on appeal, the Board 
remand the case to the M&ROC for further development and 
adjudicative actions. 

Additionally, the Board observed that in sworn testimony and 
on several compensation examinations completed during this 
appeal, the veteran through his complaints had reasonably 
raised issues of service connection for left shoulder and 
cervical spine disabilities linked to the service-connected 
disability of the left upper extremity.  As these issues were 
not found to be inextricably intertwined with the increased 
rating issues on appeal at that time they were referred to 
the M&ROC for initial consideration.

In May 1999 the M&ROC granted entitlement to service 
connection for left cervical-trapezius pain/myofascial pain 
syndrome (claimed as cervical spine and left shoulder 
disabilities) with assignment of a 10 percent evaluation.  
The 40 percent evaluation in effect for reflex sympathetic 
dystrophy (RSD) of the of the left upper extremity and the 10 
percent evaluation in effect for postoperative residuals of 
Kienbock's disease of the left wrist were continued.  

While the veteran was noted to have submitted a notice of 
disagreement with the rating decision of May 1999 which 
generated a separate statement of the case on the issues of 
entitlement to increased evaluations for left cervical-
trapezius pain/myofascial pain syndrome, RSD of the left 
upper extremity and postoperative residuals of Kienbock's 
disease of the left wrist, he did not perfect his appeal by 
filing a substantive appeal.  

Accordingly, the M&ROC returned the case to the Board solely 
for the consideration of the TDIU issue that was remanded 
earlier for additional development.  That development was 
considered by the M&ROC to have been completed to the extent 
possible.  

The Board notes that in a statement received in July 1999 the 
veteran appears to be claiming entitlement to VA compensation 
benefits for chronic disc disease pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999), and reopening a claim of 
service connection for a psychiatric disorder.  As these 
issues are not found to be inextricably intertwined with the 
issue on appeal at this time and have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the M&ROC for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


When this case was previously remanded to the M&ROC, the 
Board noted that the claim for a TDIU must be fully developed 
as discussed in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  There 
must be an assessment of the effect of the service-connected 
disabilities on the veteran's ability to work notwithstanding 
any nonservice-connected disabilities.  

The Board instructed the M&ROC to schedule the veteran for VA 
examinations by an orthopedic surgeon and a neurologist to 
determine the effect the service-connected RSD and left wrist 
disabilities on his ability to work.  (Service-connection has 
since been granted for left cervical-trapezius 
pain/myofascial pain syndrome (claimed as cervical spine and 
left shoulder disabilities).  The claims file (C-file) and 
separate copies of the Board's remand were to be made 
available to and reviewed by the examiners prior and pursuant 
to conduction and completion of the examinations.  Any 
further indicated special studies were to be conducted. 
Expressed opinions were to be accompanied by a complete 
rationale.

Moreover, the M&ROC was instructed to review the requested 
examination reports and required opinions to ensure that they 
were responsive to and in complete compliance with the 
directives of this remand and if they were not, the M&ROC was 
to implement corrective procedures.

Unfortunately, the authorized VA neurologic and orthopedic 
examinations undertaken in November 1998 failed to respond to 
the Board's request for a determination of the effect that 
each service-connected disability had on the veteran's 
ability to work.  Also, one of the examiners reported that he 
did not have the veteran's medical records.  The veteran 
himself in a July 1999 statement on appeal also reported that 
neither examiner had any of his records and both asked him 
many questions.  The veteran also reported a lack of response 
to the Board's questions by the medical examiners.  





The fact that the 1998 examinations were conducted without 
access to the appellant's claims files (multiple volumes) 
renders the subject examinations inadequate for rating 
purposes.  See 38 C.F.R. § 4.1 (1999). ("It is...essential 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history.").  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). ([F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
in this regard is warranted.

The Board may not overlook the fact that in Stegall v. West, 
11 Vet. App 268 (1998) the Court held that where the remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance.  

Accordingly, the case must be returned to the M&ROC in order 
to accord the veteran additional orthopedic and neurologic 
examinations with an opinion as to the impact of the service-
connected disabilities on the veteran's ability to work.  

The Board recognizes that since the examination in November 
1998 the M&ROC has granted service-connection for left 
cervical-trapezius pain/myofascial pain syndrome (claimed as 
cervical spine and left shoulder disabilities).

Additionally, the Board notes that recently received evidence 
includes a copy of a favorable Social Security decision in 
July 1998 granting disability benefits along with a list of 
evidence exhibits.  The Board notes that the M&ROC should 
make all necessary arrangements to obtain copies of all the 
records considered as the basis for the favorable Social 
Security decision.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).





Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the issue of entitlement to a TDIU pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The M&ROC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
service-connected disabilities.  

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

3.  The M&ROC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
as well as records relied upon concerning 
that claim.  If records pertaining to 
such claim and medical evidence utilized 
in processing such claim are not 
available, that fact should be entered in 
the claims file.  

4.  The M&ROC should arrange for VA (to 
include on fee basis if necessary) 
orthopedic and neurological examinations 
of his service-connected left upper 
extremity reflex sympathetic dystrophy 
(rated as 40 percent disabling), left 
Kienbock's disease (rated as 10 percent 
disabling), and left cervical trapezius 
pain/myofascial pain syndrome (rated as 
10 percent disabling) by appropriate 
specialists for the purpose of 
ascertaining his ability to work.

The claims file, the VA Vocational and 
Rehabilitation file, and separate copies 
of this remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  Each examiner must be 
requested to annotate the examination 
reports that the veteran's complete 
medical and associated records were in 
fact made available to them for review.  
Any further indicated studies must be 
conducted.

The examiners must be requested to 
express an opinion as to the impact of 
the veteran's service-connected left 
cervical-trapezius pain/myofascial pain 
syndrome (rated as 10 percent disabling), 
reflex sympathetic dystrophy (rated as 40 
percent disabling), and Kienbock's 
disease of the left wrist (rated as 10 
percent disabling) on his ability to 
perform substantially gainful employment 
without regard to his nonservice-
connected acquired psychiatric disorder 
to include paranoid schizophrenia and 
depression.  The examiners must express 
an opinion as to whether the veteran's 
service-connected disabilities have 
rendered him unemployable.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

5.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing development has been completed.  
In particular, the M&ROC should review 
the required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the M&ROC 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


